993 So.2d 218 (2008)
In re Roy J. RODNEY, Jr.
No. 2008-B-2318.
Supreme Court of Louisiana.
October 31, 2008.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
On April 30, 2008, respondent pleaded guilty in the United States District Court for the Eastern District of Louisiana to one count of failure to file a tax return, a misdemeanor violation of 26 U.S.C. § 7203. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel ("ODC") submitted a joint petition for consent discipline, in which respondent acknowledges that his criminal conviction constitutes a violation of Rule 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Roy J. Rodney, Jr., Louisiana Bar Roll number 2079, be suspended from the practice of law for a period of one year, with six months deferred, followed by a two-year period of supervised probation. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.